 358DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Union of Operating Engineers,Local Union No.12 (Ledford Bros.)andThomas Connolly.Case 21-CB-2671June 14,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn November 3, 1966, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions' and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer as amended below,2 with thefollowing additions.We agree with the Trial Examiner that theRespondent'sdemand of Ledford Bros. forConnolly's discharge on the alleged basis that he hadnot been hired through the contractual hiring hallwas not the true reason for the demand, but ratherwas a pretext; the true reason being that he was nota union member. Though there was a valid union-security contract, Respondent never contended thatConnolly when hired had been requested to complytherewith.On the contrary, Arthur Ledford'scredited testimony, that, at the time he hiredConnolly in 1962, Connolly made an application forreinstatement in the Union and that Ledford Bros.attempted, without success, to get him reinstated, isuncontradicted. Therefore, there was no obligationon Connolly to comply with the union-securityprovision as long as the Respondent refused himmembership.'Respondent excepts to the credibility resolutionsof the TrialExaminer It is the Board's established policy not to overrule aTrialExaminer's resolutions as to credibility unless the clearpreponderance of all the relevant evidence convinces us thattheyare incorrect Such a conclusion is not warranted hereStandardMy Wall Products,91NLRB 544, 545,enfd 188 F2d 362(C A 3)On December 3, 1965, after Respondent's agentSkidmorehad repeatedly asked Ledford forConnolly's discharge, with the only reason everadvanced by Skidmore being Connolly's lack ofmembership, Connolly made another attempt toobtainreinstatement.As found by the TrialExaminer, reinstatement was again refused him byRespondent, through Fitzgerald, its agent. At thattime, Fitzgerald told Connolly that he could not bedispatched to Ledford Bros., where he was thenworking, because he could not qualify for the "A"listwhich provided thata membermust have beendispatched to a certain contractor within the last 5years and have a work history of having beendispatched from the Respondent's hiring halls.Fitzgerald told him he would have to go on the "B"list from which dispatches are made only after the"A" list is cleared. Yet it was Respondent's pastrefusal to reinstate Connolly which prevented himfrom qualifying for the "A" list and thus forcontinued employment with Ledford. Respondentalso demanded $300 as a reinstatement fee, thoughFitzgerald also stated he saw no reason for givingConnolly any consideration because he had made noattempt to join the Union and the Union had toomany members out of work. At the time of thedischarge,Arthur Ledford asked Skidmore whyConnolly could not get into the Union and Skidmorestated "We don't like him, or something to thateffect." The record shows that Connolly in 1956 hadjoined the Machinists Union and had attempted toget a withdrawal card from Respondent but hadbeen refused. His membership in the MachinistsUnion was known to Respondent and may accountforthe"undercurrent of hostility" the TrialExaminer found in the testimony of Fitzgerald andSkidmore.As the record shows, after Connolly was refusedreinstatement, he continued to work. Because of itspast refusals to admit Connolly to membership,Respondent placed its demand for his discharge onthe basis that he had not been hired through theunion hiring hall 4 years before. We agree with theTrialExaminer that this reason was a palpablepretext to cover the basic reason, Connolly's lack ofmembership which had been denied for reasonsother than his failure to pay the usual financialobligations of acquiring or retaining membership inRespondent.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor- Contrary to the Trial Examiner's statement in the lastparagraph of the Concluding Findings, under section III, thatSkidmore did not inform Connolly of how much the reinstatementfees were, we find Connolly testified that Skidmore in August orSeptember 1965 advised him the fee was $300165 NLRB No. 46 INTL. UNION OF OPERATING ENGINEERS, LOCAL 12RelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, InternationalUnion of Operating Engineers, Local Union No. 12,Santa Ana, California, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner: This proceeding, withthe parties represented by the counsel, was heard by me inLos Angeles, California, on May 31, 1966, on complaint ofthe General Counsel and answer of the Respondent. Theissues litigated were whether the Respondent had violatedSection 8(b)(1)(A) and (2) of the Act by certain conductmore fully described hereinafter iAt the hearing the parties were afforded full opportunitytopresent evidence, to examine and cross-examinewitnesses, to argue orally upon the record, to submitproposed findings of fact and conclusions of law, and tofile briefs. Both the General Counsel and the Respondenthave filed briefs which have been considered by the TrialExaminer.On the record as a whole, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAt the hearing counsel stipulated to certain facts inregard to the business operations of the Company. Uponthe stipulation, I find that Ledford Bros. is, and has beenat all times material hereto, a partnership comprised ofArthur E. Ledford and John W. Ledford with its principalplace of business at Long Beach, California In the courseof the operations of the partnership during the 12 monthspreceding the issuance of the complaint, the Companycaused to be purchased, transferred, and delivered to itsLong Beach place of business goods and materials valuedin excess of $50,000 which were purchased from supplierswho received the said goods and materials in interstatecommerce directly from points outside the State ofCalifornia.Upon the stipulated facts, I find that the Company is anemployer engaged in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed and I find that, at all times materialherein, the Union has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThomas Connolly, the Charging Party herein, forseveral years prior to January 5, 1966, had been an'In this Decision International Union of Operating Engineers,Local Union No 12, will be referred to as the Respondent or theUnion, Ledford Bros , as the Company, the National LaborRelations Board, as the Board, the General Counsel of the Boardand its representative at the hearing, as the General Counsel, andthe Labor Management Relations Act, 1947, as amended, as the359employee of Ledford Bros. Counsel for the partiesstipulated that, on that date, the Union requested thedischarge of Connolly by Ledford Bros. and the Companyon that date, discharged him.The General Counsel contends that Connolly was hiredby Ledford Bros. in January 1962; during the month ofAugust 1965, Connolly attempted to obtain membership inthe Union and that such membership was denied Connollyfor reasons other than his failure to tender periodic duesand initiations fees; and that on January 5, 1966, the Unionbrought about Connolly's discharge from employment atLedford Bros., thus violating Section 8(b)(1)(A) and (2) ofthe Act.The Union's position is that the employment of Connollyby Ledford Bros. was in violation of the hiring regulationsin the contract between Ledford Bros. and the Union andthat Connolly was discharged at the request of the uniononlybecause his hiring was in violation of the hiringregulations set forth in the contract.B.Undisputed Facts in BackgroundIt is undisputed that Ledford Bros. had for several yearspast been a member of Southern California GeneralContractors and through that association had contractualrelationswith the Union At the hearing Respondentintroduced into evidence the current contract of theassociation and the Union, which by its terms covers theperiod July 1, 1965, to July 1, 1969.Section 208 of that contract reads as follows:Employees employed by one or more of theContractors for a period of eight days continuously oraccumulatively shall be or become members of theUnion after the eight-day period, or the effective dateof this Agreement, whichever is later, and shallremainmembers of the Union as a condition ofcontinued employment. Membership in the Unionshall be available upon terms and qualifications notmore burdensome than those applicable at such timesto other similarly situated applicants for membershipto the Union.Section 209.2.1 reads as follows:The Contractor shall first call District DispatchingOffice (as referred to above) for such men as he mayfrom time to time need, and the office shall furnish tothe Contractor the required number of qualified andcompetent workmen of the classifications needed andrequested by the Contractor, strictly in accordancewith the provisions of this Article.It is undisputed that Connolly began his employmentwith Ledford Bros. on January 2, 1962. At the hearingcounsel for the parties stipulated that at that timeJanuary 2, 1962, there existed a contract between LedfordBros.and the Union which contained a hiring hallagreement, which required that an employer in hiringmen, first notify the hiring hall who would dispatch men tothe job. If the hiring hall was unable to supply the requiredmen, then the employer could hire men "off the bank."' Itwas undisputed at the hearing that prior to the hiring ofConnolly, Ledford Bros. did not notify the Union that itneeded a man and that Connolly was not dispatched toLedford Bros from the hiring hall of the Union.Act The charge in this case was filed by Thomas Connolly, anindividual, on January 14, 1966, and the complaint and notice ofhearing herein were issued by the Regional Director Region 21,on March 17, 1966'This is a term of the unions which means from other sources 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Oral TestimonyThe General Counsel calledas witnessesArthur E. andJohn W. Ledford, the partners, and Thomas Connolly, theCharging Party. The Union calledas witnessestwo of itsofficials,Robert D. Fitzgerald and Paul H. Skidmore."There islittledisagreementbetween these groups ofwitnesses as to the sequenceof events whichcomprisesthis controversy. However, there is sharpdisagreementbetweenthe witnesses as towhat was said and done oncertainoccasions. The question presented is sharp, I willset fortha summaryof the testimony of thesewitnesses.Arthur E. Ledford, one of thepartnersin the Company,testified that he had known Connolly for approximately 20years and knew the quality of the work which Connollyperformed and liked his work. Ledford said that hepersonally hired Connolly. Ledford testified that before hehired Connolly he talkedto a man namedGreenstreet,thena business agentof the Union located at Long Beach.Through Greenstreet, Arthur Ledford and Connolly triedto get Connollyreinstatedin the Union but they wereunsuccessful in that; soLedford hired him anyway. Afterhe hired Connolly, Arthur Ledford didnot contactGreenstreet again.Apparently for thenext2 years Connolly's employmentwas uneventfulbecauseboth Ledford and Connollytestified that the firsttime any unionofficial spoke toLedford Bros. or to Connolly about his employment wasabout 2 years before the date of the hearing. Both Ledfordand Connolly named the official who first objected toConnolly's employment, as Paul H. Skidmore,businessagentfor the Union.4 Arthur Ledford testified that on thefirstoccasion that Skidmore spoketohim,Skidmoreasked Ledford where he got Connolly. Ledford replied that'Glenn I Vawter testified also, but his testimony related tocertain exhibits which were not received in evidencehe had hired Connolly personally and that was all that wassaid about the matter.Arthur Ledford testified that in January 1965, he had asecond conversation concerning Connolly with Skidmoreat his place of business. On this occasion Skidmore said ineffect that he wanted Ledford to get rid of Connollybecause he wasn't a member of the Union. Ledford toldSkidmore that he would think about it and see what hecould do about it. On this occasion Ledford also toldSkidmore that he liked Connolly's work. After thatincident about every 2 months Skidmore dropped by theLedford Bros. job, saw Connolly working, and askedLedford if he wouldn't get rid of Connolly. On theseoccasions Skidmore did not give any reason for askingLedford to get rid of Connolly. Arthur Ledford stated thatthe only time Skidmore gave him a reason for dischargingConnollywas in January 1965 when Skidmore saidConnolly wasn't a member of the Union and to get rid ofhim. Arthur Ledford also testified that on none of theseoccasionsdidSkidmore ever say anything aboutConnolly's not having been hired through the Union'shiring hall.In November 1965, after one of Skidmore's requests,Ledford gave Connolly time off to go to the Union and seeaboutgetting inthe Union. When Arthur Ledford spoke toConnolly aboutjoiningthe Union, Connolly said that hehad the money andwas willingto join.According to Arthur Ledford the matter finally came toa head on January 5, 1966, when the Union demandedConnolly's discharge. Arthur Ledford said that he was outof the yard at the time Skidmore called on this occasion.When he came back John W. Ledford handed him a slipthat Skidmore had made out. This slip was received inevidence and reads as follows:4Business Agent Greenstreet apparentlyhad dropped out ofthe picture during the first 2years of Connolly's employment INTL. UNION OF OPERATING ENGINEERS, LOCAL 12INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL UNION NO. 121.TO BE FILLED IN COMPLETELY BY UNION REPRESENTATIVEJan. 5, 19652:10 p.m.Ledford Bros.(Date)Engineering&Construction(Time)2718 Gaviota(Name of Company)Yard & Shop(Job Location)You areherebyadvised that the employee named below is improperly onyour payrollas he is operating or servicing equipment recognized by theAFL-CIO Building TradesCouncil andyourcollective bargaining agreementas being within the jurisdiction of the International Union of OperatingEngineers,Local Union No. 12. Therefore,this employee is subject to thedispatch procedures and the Union shop provisions of the contract set forthinArticle II.You are hereby advisedto take immediate, appropriate,corrective actionbecause of the reason indicated.Failure to take immediate,corrective actionto remedyyourbreach of contract will require the Union to institute theremedial provisions of the collective bargaining agreement,including butnot limited to suspension of your right to call for anemployee byname for aperiod of ninety(90) days.Thomas Connolly(Name of Employee)REASON FOR REQUEST FOR CORRECTIVE ACTION:A.This employee has been employed more than eight(8) days in thecollective bargaining unit and has not tendered the dues and/orinitiation fees uniformly required of all employees.B.This employee was not hired through the dispatch hall in conformitywith the dispatch procedures established by the collective bargain-ing agreement.Paul H. Skidmore(Business Representative,Local No. 12 (Signature))2.TO BE SIGNED BY COMPANY REPRESENTATIVE:Iacknowledge receipt of this request for corrective action and agree thatsuch action will be taken as to the employee named above for the reasonshown. The Union Representative has not demanded anything other than thecorrection of the breach of the collective bargaining agreement and I willtake the necessary action to remedy this breach as required.NAME (Signature)361Title 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDArthur and John Ledford discussed the situation anddecided that they could not afford to have the Union shutdown their job On this work the Company had a penaltyclause in its contract of $1,000 a day for each day in excessof the guaranteed date of completion. After discussing thematter, Arthur Ledford called Connolly and told him thattheCompany would have to let him go because theycouldn't afford a shutdown and a penalty on the work thatthey were doing.JohnW Ledford, the second partner in the firm,testifiedthatSkidmore did not talk to him aboutdischarging Connolly at any time before January 5, 1966.However, he knew that his brother had talked withSkidmore about Connolly on several occasions. OnJanuary 5, 1966, Skidmore came to their yard about 2 p.m.He came into the yard where John Ledford was working onhis boat and he said, "I see Mr. Connolly is still here."Ledford replied in the affirmative. Then Skidmore said,"Well, I guess I'm just going to have to write you boys up. Ihave been telling Arthur to get rid of Tom and I see that heis not going to do it so I'm just going to have to get tough."He said, "1 will have to write you up and and if you don'tget rid of Mr. Connolly, I'm just going to have to shut youdown." Skidmore wrote out a piece of paper and askedLedford to sign it but Ledford declined to do so.' ThenLedford said, "I don't see why Tom can't get into theUnion. He's a real good man. We like him and we like hiswork. Just how come that he can't join and belong to theOperating Engineers I understand that he was in there atone time " Skidmore replied as follows according to JohnLedford.Andhesays,"Wellhe-"somethingabout-something happened and "we don't like him,"or something to that effect.Thomas Connolly, the Charging Party, testified that hewas a member of the Union but "dropped the card in1956." After that he joined the International Association ofMachinists and is still a member of that Union. He washired personally by Arthur E. Ledford and began work onJanuary 2, 1962. Connolly admitted frankly that he did notget the job through the union hiring hall. For a long timeafter lie began his employment, no official of the Unionever spoke to him about his employment According toConnolly the first time that any union official spoke to himwas about 4 or 5 months before he was discharged whichwould place the date in August or September 1965. Thefirstand only one who spoke to him on the job wasSkidmore. On Skidmore's first conversation with him,Skidmore asked to see his union card. Connolly toldSkidmore that he belonged to the Machinists Union towhich Skidmore replied that, "this was no machine shop."Then Connolly asked Skidmore to reinstate him in theUnion. Skidmore said if he did reinstate Connolly, it wouldcost him about $300 and he would go on the "D" list, andthat Connolly would never get a job. Connolly offered topay Skidmore the $300, but he did not remember whatSkidmore said in regard to that payment.At a later date, on or around December 3, 1965, ArthurLedford told Connolly to go to the union hall in LosAngeles and talk to a Mr. Seymour about being reinstated.On December 3, 1965, Connolly went to the union hall andsaw Union Representative Dohnke instead of Seymour. Heasked Dohnke to reinstate him. Dohnke asked him howlong he had worked for Ledford Bros. and he told him 4years. Then Dohnke said that Connolly had a job and hedidn't see any reason why he couldn't be reinstated.Dohnke then phoned to a Mr. Vawter at the Santa Anaofficeof the UnionWhen Dohnke finished thisconversation with Vawter, Dohnke told Connolly to go tothe Santa Ana office, and he would be processed there.Dohnke told Connolly that Vawter had said, that he wouldtake care of Connolly.About noontime Connolly arrived at Santa Ana. He wasshown into the office of the business agent whom he tookto be Vawter. He stated his business and then Vawter toldhim, "he didn't see any reason why he should show me anyconsideration. I made no effort to join the Union, and thatif I had tried earlier in the year, he might have consideredit,but he had too many men out of work and he couldn'tsee any reason for reinstating me." Connolly did not offerto pay his fee for reinstatement nor did Vawter tell himwhat would be necessary for reinstatement. According toConnolly, Vawter also said that, "I wasn't hired throughthe hall and I wasn't eligible because I hadn't been inthere for two and one-half years." This was the first timethat anyone said anything to Connolly about the hiringhall.Thereafter, Connolly heard nothing from the Union untilJanuary 5, 1966. On that date Skidmore came into the yardand saw Connolly working on a truck. Skidmore askedConnolly if he was working hard and he wrote out adischarge request and took it to the front office Skidmorethen came back and gave Connolly a copy of this slip andtold him that he could do with it as he pleased This was acopy of the slip given to Ledford Bros. set forth previously.Connolly took his copy of the slip to Arthur Ledford andshowed it to him. Ledford said that the only thing he coulddo was discharge Connolly; otherwise, the Union would tiehim up. Connolly was terminated that day.In the course of his cross-examination, Connolly saidthat in 1956 he went to work for the ChessleyTransportation Company which was under the jurisdictionof the International Association of Machinists By contractbetween the Company and the Union he was required tojoin the International Association of Machinists, so hedropped the Union at that time; he didn't pay any furtherdues and he went to see Greenstreet, then the businessagent for the Union, and asked him for a withdrawal card,butGreenstreet did not give it to him On cross-examination, Connolly was questioned very closely as tothe identity of the man to whom he talked at Santa Anaand whom he had identified as Vawter. He said that hisconversation with this individual lasted about 3 minutesand that he had never seen Vawter before nor after thatdate.When pressed by the cross-examiner for adescription of Vawter, he said that he did not know thecolor of Vawter's hair. He only recollected that the manwas between 45 and 50 years of age and a good-sized man.At that point Connolly was asked this question:Q. Are you sure that the man you spoke to wasMr. Vawter?A.No, I am not positive, I took the man's word Hesaid he was Mr. Vawter, that is all 1 know. I had neverseen him before and have never seen him since.Connolly was then asked if he knew a man by the name ofFitzgerald who was also an official of the Union, and hesaid that he did not know Fitzgerald. In answer to the nextquestion, Connolly explained that when he talked to thereceptionist at Santa Ana, the young lady told him thatFitzgerald wasn't there, but Vawter was in the office.Connolly reiterated that the man in the office told him thathe would be put on the "D" list because he hadn't been in'This is the discharge slip set forth previously, G C Exh 2(a) INTL. UNION OF OPERATING ENGINEERS, LOCAL 12the Union for 2-1/2 active years, but he admitted that theman might have said the "B" list. The man did not tellConnolly that in connection with the list he would not beable to be asked for, by Ledford Bros., by name.After the noon recess, counsel for the Respondent askedConnolly to identify one of two men who were requested tostand in the courtroom, as the one he talked to at SantaAna. Connolly identified one of the men who proved to beRobert D. Fitzgerald. It is undisputed that Seymour is thebusiness manager of the Union, Dohnke is an official of theUnion in its Los Angeles office; Vawter had the title ofsenior representative in the Union's District 7, embracingboth Long Beach and Santa Ana. Fitzgerald was an officialof the Union working in District 7 and was the districtrepresentative at the time of Connolly's interview with himat Santa Ana The Trial Examiner asked Connolly if theman he had picked out, and who was Fitzgerald, was theman to whom he had talked at the Santa Ana office Thewitness said that it wasWhen questioned further by theTrial Examiner, Connolly explained that he was mistakenas to the identity of the person to whom he talked in theconversation at the Santa Ana office of the Union but hesaid that Fitzgerald had said to him these things which hehad attributed to Vawter previously. He said that theconversation which he had related as taking place withVawter actually occurred with Fitzgerald.The Union, in its defense, called three of its officialsPaul H Skidmore testified that he was the districtrepresentative of the Union and that he policed the jobwhere a business agent encountered a problem and askedfor his assistance. In the course of his duties he visitedapproximately six or seven jobs per day. Skidmoretestified that he first talked to Arthur Ledford aboutConnolly in June 1965. He recalled the date because thiswas prior to the negotiations of a new contract, which wasgoing on at that time. At a later date but during thenegotiations and the strike which occurred, Ledford calledfor some emergency help for a small job in the Shellrefinery. The emergency committee called Skidmore whowent out to the job and talked to Ledford At that timeSkidmore asked Arthur Ledford if Connolly was still onthe payroll and asked him if he would do something aboutitagain. Ledford said that he would. This was in July 1965.On November 30, Skidmore went in Ledford Bros. yardin the evening and he discovered another man by the nameof Ray performing work and he knew that this man was notproperly cleared. On the next morning he went to the yard.When he got there, Connolly and another man namedBaril,who also was not properly cleared, were doingheavy-duty repair work on a tractor Skidmore tookLedford by the arm and pointed out the two men andexplained that they were doing engineers' work and werenot properly cleared. Ledford said he would take care of itright away, and that he would see to it that they didn't doanymore repair work. Ledford said he would takeConnolly off the job immediately Skidmore also testifiedthat he talked to Ledford on December 16 and at that timeArthur Ledford told him that Connolly was not working fortheCompany.On the Saturday before Skidmorerequested Connolly's discharge, he received a phone callthat Connolly was still on the payroll of Ledford Bros. andthat he could be found working on the Pico Avenue job inthe harbor. On January 5 at 2 o'clock in the afternoon hewent in the yard and Connolly was doing heavy-duty repairwork on a truck, and under the Master Labor Agreementthis work was within the jurisdiction of the Union. He thenmade out the discharge slip and gave one copy to John363Ledford who refused to sign it and gave Connolly thecarbon copy.On cross-examination Skidmore said that on the firstoccasion that he went to the yard he talked to Connolly. Heasked to see Connolly's card and Connolly said he was nota member of the Union, he was a machinist. Connolly thentold him in great length the problems he had in the pastwith Greenstreet. Skidmore said, "Apparently he hadbeen very unhappy with some of the problems he had withMr Greenstreet, but he did mention the fact that he wasnot too happy with Local 12. As far as the engineers wereconcerned, they never had done him a damn bit of goodand he couldn't work; he tried to get a job somewhere andcouldn't get cleared or something, apparently in the hiringprocedure at that time." At that point Skidmore was askedthe following:Q.When you first contacted them concerningMr. Connolly,didyouask them that he bedischarged?A.Oh yes, definitely. I didn't ask that he bedischarged I asked that he be taken off our work. Ouragreement doesn't say that we ask for his discharge;only that he be taken off the work which is assigned tooperating engineers.He mentioned to Ledford that Connolly was not a memberof the Union and in talking to Ledford he explained thefact that the AGC, the association to which Ledford Brosbelonged,didnotnegotiatewith the InternationalAssociation of Machinists. The negotiations were with thecraft unions.On further cross-examination, Skidmore said that hetoldArthur Ledford on his second visit to the job thatConnolly was still doing engineer work and that he shouldbe taken off it Also in June, Skidmore explained toConnolly that he could reinstate his card at any time hewanted to. Skidmore further stated that, on the day herequested his termination, Connolly was neither a memberof nor had he been hired through the hiring hall. Skidmoreexplained that he just checked one reason for the requestfor discharge on the discharge slip because reason marked"A" on the slip, nonmembership in the Union, was usedonly in cases where there were new agreements and therewere new employees coming into the Union. In the courseof his cross-examination, Skidmore answered one questionas follows:Q. Suppose Mr Connolly had come in when hewas not a member, would you have dispatched him?A.No, we don't dispatch nonmembers.On being questioned further the witness reversedhimself and said that a nonmember may be registered onthe out-of-work list but he would not be dispatched untilthose members on the "A" list and those on the "B" listhad been dispatched. Skidmore also said again in thecourse of his cross-examination that when he first talked toConnolly, Connolly let Skidmore know that, "He wasn'tvery happy with them [the Union I and didn't want to join;he had a card and let it drop and let me know why itdropped." He admitted that when he informed Connolly ofhis obligation to join the Union, Connolly did not refuse tojoinnor did he offer Skidmore any money as fees.Skidmore said that he did not tell Connolly to go to theunion hall in Los Angeles to get back into the Union, buthe admitted that he had told Arthur Ledford to tellConnolly to do that. According to Skidmore, he suggestedthat Connolly go to Los Angeles because he couldn't doanything for Connolly in Santa Ana. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert D. Fitzgerald testified that he was the districtrepresentative of District 7, the top official in charge of theSanta Ana branch office of the Union. He said that heremembered having a conversation with Connollyregarding his employment at Ledford Bros. Around noonon the day in question, his secretary escorted Connolly toFitzgerald's office.Fitzgerald introduced himself andasked Connolly to be seated. He said that Connolly thenexplained that he had been working for Ledford Bros andasked as to the possibility of getting cleared or dispatchedto this particular Company. Fitzgerald testified that he hadbeenpreviouslyacquaintedwith the situation ofConnolly's employment at Ledford Bros. "and, checkingback on his previous status and one thing or anotherdiscovered that he never had been dispatched, to myknowledge, to this particular company."He then advisedConnolly of the hiring procedure and of "A," "B," and"C" out-of-work list as set forth in the contract. Fitzgeraldtestified as follows:I advised him his first procedure would be to start hisreinstatement, that our records showed, if I recallcorrectly, that he was a suspended member sinceapproximately1956 whichwas the last date he was amember in good standing, and also the last date ofdispatchment, or thereabouts, and I was going toprocede to get him a card if he was desirous ofstarting his reinstatement.Iexplained the amountsdue and the amount that would be forthcoming tostart his reinstatement.The amount to be paid for reinstatement in Connolly'scase was $300, witha minimumof one quarter of $75 downwith the application. According to Fitzgerald, Connollysaid something about Greenstreet not having been of muchhelp to him and he didn't think that Fitzgerald would be ofmuch help either. Connolly did not offer to pay thereinstatement fee and that just about ended theconversation, which lasted about 10 minutes. Connolly'slast remarks were, "Well, apparently you can't do me anygood."In the course of his testimony, Fitzgerald explained thatthere are three work lists under the current contract withthree groups of employees these being lettered "A," "B,"and "C" groups., Fitzgerald said that to his knowledgethere never was a "D" out-of-work list. Fitzgerald saidthat, at the time Connolly came to see him, it was a slacktime and it was normalfor the Union to have three or fourhundred men on the "A" out-of-work list, but during thesummer it was not a slack time. Fitzgerald denied that hesaid to Connolly, "You don't deserve any consideration forreinstatement." He also denied that he said, "I've got somany out of work 1 can't consider your reinstatement."Concluding FindingsUpona considerationof all the evidence, I find that theUnion used Connolly's lack of clearance or dispatch as apretext for securing his discharge, when the real reason forits request for his discharge was his lack of membership inthe Union.As to the conflict in the testimony of the witnesses, Ihave resolved that in favor of the testimony of Arthur andJohn Ledford and Connolly. Both the Ledfords testified ina frank and candid manner. Neither of the brothersexhibited any animosity or hostility toward the Unionbecause of the controversy. They appeared to bedisinterested witnesses and I credit the testimony of thepartners in its entirety. In his testimony, Connolly made amistake as to the identity of the union official with whomhe talked at the Santa Ana office of the Union. In his brief,counsel for the Union places heavy stress upon this errorin the testimony of Connolly, but I think it is quiteunderstandable under the circumstances. Dohnke in LosAngeles had talked to Vawter by phone and referredConnolly to Vawter at Santa Ana for reinstatement. WhenConnolly reached the Santa Ana office, he was shown intothe office of a union official and he took it for granted thatthe official was Vawter. It was not; it was Fitzgerald, butConnolly said that Fitzgerald said to him those thingswhich Connolly originally attributed to Vawter. Since thiswas the only occasion on which Connolly saw either ofthese two men, his mistake in name is understandable andI find excusable. On all other points, Connolly's testimonystands unweakened in this record. In my judgment,Connolly was an honest, truthful witness. I credit hisentire testimony.According to the credited testimony of both ArthurLedford and Connolly, the Employer notified Greenstreet,the Union's agent at the time that Connolly was originallyhired; yet the Union raised no objection to Connolly'semploymentuntilAugust or September 1964 whenSkidmore made his first inquiry of Connolly and ArthurLedfordconcerningConnolly'semployment.WhenSkidmore accosted Connolly and asked if he was amember of the Union, Connolly stated that he was amember of the Machinists. Skidmore's reply to that was,"This is no machine shop." That certainly implies thatConnolly lacked membership in the proper union to beemployed on the Ledford Bros. job. Thereafter in hisdiscussion with Arthur Ledford, Skidmore either said orimplied that the reason for Connolly's removal from thejob was his lack of membership in the Union. When thematter of Connolly's employment reached a crisis,according to Arthur Ledford, Skidmore told Ledford that ifConnolly went to Los Angeles, Connollymightbe able toobtain reinstatement. Up to that point Skidmore had nevermentioned either to Connolly or to Arthur Ledford that heobjected to Connolly because Connolly had not beendispatched from the union hiring hall.According to the undisputed testimony of Connollywhen he spoke to Dohnke at the union hall in Los Angeles,Dohnke told him that he could be reinstated without anytroublebecause he already had a job within thejurisdiction of the Union. Even up to this point nothing hadbeen said by any union official about clearance or dispatchfrom the union hall. If Skidmore's real objection toConnolly's employment was his lack of clearance ordispatch from the hiring hall, Skidmore's conduct inrecommendingtoLedfordthatConnolly apply forreinstatement at Los Angeles and Dohnke's referral ofConnolly back to Santa Ana were to no purpose, becauseConnolly's reinstatement would not remove Skidmore'sobjection to Connolly's employment.In his testimony Fitzgerald stated that he was familiar ina general way with the situation concerning Connolly'sbeing employed at Ledford Bros. but it is perfectly clearfrom Fitzgerald's testimony, that he did not discover thatConnolly had not been dispatched from the hiring hall,until he checked Connolly's file at the union office,afterbeing called on the telephone by Dohnke. As to the conflictin testimony between Fitzgerald and Connolly as to whatoccurred at the Santa Ana interview, I credit Connolly'sversion. Fitzgerald said that he saw no reason why heshould give any consideration to Connolly. This statementevinces a hostility to Connolly which was also noticeable inSkidmore's testimony. In the course of his testimony, INTL. UNION OF OPERATING ENGINEERS, LOCAL 12Skidmore said at least twice that Connolly had expresseddisapproval with the way the Union had treated him in thepast.The tenor of Skidmore's testimony was that suchcriticism could not be tolerated and warranted some sortof counteraction. Fitzgerald in the Santa Ana conversationdisplayed the same undercurrent of hostility. He knew thatConnolly had been employed for several years withoutmembership in the Union and his statement that he saw noreason for showing consideration to Connolly had the sametenor, that Connolly's conduct had been improper andtherefore the Union had the right to deny consideration tohis reinstatement.In addition, Skidmore did not appear to be a reliablewitness. He was quite uncertain about the date when hefirstmade known his objection to Connolly's employmentto Ledford Bros., and, when cross-examined as to why hechecked only the dispatch hall reason on the Union's form154 as to why he had requested the discharge of Connolly,he appeared to be ill at ease and evasive.Upon a consideration of all the evidence and for thereasons stated above, I find that Skidmore requested thedischarge of Connolly, not because he was not properlydispatched from the hiring hall, but because Connollylacked membership in the Union. Skidmore's contentionthat he requested Connolly's discharge because he wasnot properly dispatched, I find to be a pretext to cloak thereal reason for the Union's action.°From the consideration of all the evidence, it is clearand I also find that the Union did not fulfill its fiduciaryduty to deal fairly with Connolly. At the time Connolly wasoriginally hired, the Union was given notice by LedfordBros. that he was being employed, but the Union took noactionagainstConnolly for his nonmembership forapproximately 3 years. Finally, Skidmore, after trying forover a year to have Connolly discharged, told ArthurLedford that Connolly might be reinstated by going to theLos Angeles office of the Union. In all of this long time,Skidmore did not inform Connolly of how much thereinstatementfees were, or where they were to be paid.When he was not informed of these facts and was notbothered in his employment, Connolly had the right toassume that the Union did not desire him as a member.Therefore, I find that the Union did not fulfill its fiduciaryduty to notify Connolly of his obligation and rejected hisapplication for reinstatement for reasons other than hisfailure to tender periodic dues andinitiationfees usuallyrequired for membership.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairlaborpractices,assetforthabove, it shall be^District Council of Painters No 52 (Maynard C Belvoir),150NLRB 1094, enfd 363 F 2d204 )C A 9)'Philadelphia Sheraton Corporation,136 NLRB 888, 896,enfdsub nom N L R.B. v Hotel Employees, Local 568,320 F 2d365recommended that the Respondent be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Among other things, it shall be recommended that theorder require the Respondent to notify Ledford Bros., inwriting, that it has no objection to the employment ofThomas Connolly without regard to his membership ornonmembership in the Respondent labor organization. It isalso recommended that the order shall also require thatthe Respondent make Connolly whole for any loss of paysuffered by reason of the Respondent's discriminationpracticed against him. The Respondent's liability thereforshall terminate 5 days after notifying Ledford Bros., as setforthabove, that it has no objection to Connolly'semployment. Loss of pay, as aforesaid, shall be computedinaccordance with the formula in F.W.WoolworthCompany,90 NLRB 289, and shall bear interest at the rateof 6 percent per annum, as set forth inIsis Plumbing &HeatingCo.,138 NLRB 716.Upon the above findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.International Union of Operating Engineers, LocalUnion No. 12,is a labor organization within the meaning ofSection 2(5) of the Act.2.LedfordBros. is an employer within the meaning ofSection2(2) of the Actand is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.3Paul H.Skidmore is, and at all times material hereinhas been,Respondent's agent within the meaning ofSection 8(b) of the Act.4.By causing and attempting to cause Ledford Bros.,an employer,to discriminate against Thomas Connolly inviolation of Section 8(a)(3) of theAct, theRespondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(2) and(1)(A) of the Act.5.The aforesaidlaborpracticesareunfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case it isrecommendedthat InternationalUnion of OperatingEngineers, Local Union No. 12, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Ledford Bros. todiscriminateagainstThomas Connolly, in violation ofSection 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which I findwill effectuate the policies of the Act:254 )CA 3),AssociatedTransportinc.156NLRB 335,Local 98D, InternationalUnionofOperatingEngineers,AFL-CIO(ConstructionFields Survey, Inc),156 NLRB 545 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)NotifyLedford Bros. and Thomas Connolly, inwriting, that the. Respondent has no objection to theemployment of Thomas Connolly without regard to hismembership or nonmembership in the Respondent Union.Also notify Thomas Connolly, if he is presently serving inthe Armed Forces of the United States, that it has noobjection to his full reinstatement, without regard to hismembership or nonmembership in the Respondent Union,upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces(b)Make Thomas Connolly whole for any loss of paysuffered by reason of the discrimination practiced againsthim in the manner set forth in the section of this Decisionentitled "The Remedy "(c)Post at its offices, meeting halls, and hiring halls,copies of the attached notice marked "Appendix."" Copiesof said notice, to be furnished by the Regional Director forRegion 21, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by thesaid Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers and other employees using the Respondent'shiring hall are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Additional copies of the attached notice marked"Appendix"shallbesignedbyanauthorizedrepresentative of the Respondent, and forthwith returnedto the aforesaid Regional Director for posting by LedfordBros., the said Employer being willing, at its businessoffices and construction projects, where notices to theemployees are customarily posted.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.`'IT IS FURTHER RECOMMENDED that, unless theRespondent shall, within 20 days from the receipt of thisDecision, notify said Regional Director in writing that itwillcomply with the foregoing recommendations, theNationalLabor Relations Board will issue an orderrequiring the Company to take the action aforesaid." In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall he substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "9 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL UNION No 12, TO ALLEMPLOYEES OF LEDFORD BROS., AND ALL APPLICANTSFOR EMPLOYMENTPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause LedfordBros. to discriminate against Thomas Connolly, inviolation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to theextent that such rights may be affected by anagreementrequiringmembership in a labororganization, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL notify Ledford Bros. and ThomasConnolly, in writing, that we have no objection to theemployment of Thomas Connolly without regard tohismembershipornonmembership in theRespondent UnionWE WILL make Thomas Connolly whole for any lossof pay suffered by reason of the discriminationpracticed against himINTERNATIONAL UNION OFOPERATING ENGINEERS,LOCAL UNION No. 12(Labor Organization)DatedBy(Representative)(Title)Note:We will notify Thomas Connolly, if presentlyserving in the Armed Forces of the United States, that wehave no objection to his full reinstatement, without regardto his membership or nonmembership in the RespondentUnion, upon application in accordance with the SelectiveService Act and Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles,California, Telephone 688-5229.